Citation Nr: 9919661	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-26 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1947 to January 
1950, from July 1950 to May 1954, and from May 1955 to 
December 1970. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
which determined that new and material evidence had not been 
submitted to reopen the claim for service connection for the 
cause of the veteran's death. 


FINDINGS OF FACT

1.  Service connection was previously denied for the cause of 
the veteran's death in an August 1991 Board decision.  

2.  The evidence received into the record since the 1991 
Board decision consists of duplicate copies of treatment 
records considered in the prior denial; testimony provided at 
two hearings that essentially restates the contentions 
previously reviewed and rejected in the prior decision; and 
photocopies of articles that are general in nature and fail 
to establish a connection between the disability causing 
death and injury or disease noted during the veteran's active 
service.  



CONCLUSION OF LAW

The August 1991 Board decision is final, and new and material 
evidence has not been received to reopen the claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 1110, 1131, 5107, 5108, 7105 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.156(a), 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, entitlement to service connection for the cause 
of the veteran's death was denied in a December 1988 rating 
decision.  At that time, it was noted that during the 
veteran's lifetime, service connection had not been 
established for any disability.  The veteran died in May 1988 
of congestive heart failure, secondary to arteriosclerotic 
heart disease.  Cancer of the lung with mediastinal 
metastases was noted as another significant condition 
contributing to the veteran's death.  In denying service 
connection for the cause of the veteran's death, the RO found 
that no heart, cardiovascular or lung pathology was 
identified in service.  The RO noted that service records 
verified the veteran's service on Kwajalein Island in 1954, 
but that there was not evidence of exposure to radiation 
while he participated in radiation risk activity.  The RO 
concluded that service connection was denied, as the 
conditions causing the veteran's death were not shown in 
service and were not shown to be related to radiation 
exposure.  

The appellant was notified of this determination by a letter 
dated in January 1989.  She filed a notice of disagreement to 
that determination in January 1989.  A statement of the case 
was issued in February 1989.  The VA form 1-9 was submitted 
by the appellant in July 1989.  

Testimony was provided by the appellant in a September 1989 
RO hearing, at which time she testified that the veteran had 
been in the United States Naval Station at Kwajalein, 
Marshall Islands in January 1958, where, as reported, he 
participated in three test operations.  These included 
Operations Hardtack One in April 1958, Operation Angus in 
August 1958, and Operation Hardtack Two in September 1958.  
The appellant testified that the veteran was ill when he left 
the service, and that he experienced many unsuccessful 
attempts to diagnose his condition.  

Information from the Defense Nuclear agency confirmed the 
veteran's participation in Operation Hardtack I.  A review of 
dosimetry data revealed no record of radiation exposure for 
the veteran.  However, a scientific dose reconstruction 
indicated that his most probable dose was 0.12 rem gamma.  No 
upper or lower error bounds were available for this dose.  
There was no indication of exposure to neutron radiation.  

A September 1990 opinion was received from the Chief Benefits 
Director, indicating:  that the veteran received a probable 
dose of 0.12 rem gamma, with virtually no neutron irradiation 
and less than .150 rem 50 year committed dose equivalent to 
the lung at age 28 while in military service.  It was also 
noted that he was a long-time smoker.  The rem gamma dose was 
reconstructed.  The veteran developed adenocarcinoma of the 
lung 30 years after his exposure.  The opinion continues:

It is calculated that exposure to 44.2 
rad or less at age 28 provides a 99 
percent credibility that there is no 
reasonable possibility that it is as 
likely as not that the veteran's lung 
cancer is related to his exposure to 
ionizing radiation.  [citation omitted]

The veteran's dose was lower than the 
cited value and it is highly unlikely 
that his disease can be attributed to 
exposure to ionizing radiation in 
service.  

By a decision dated in August 1991, the Board found the 
veteran was exposed to no more than 0.12 rem gamma of 
ionizing radiation during service, that this amount of 
exposure was not of such significance to result in the 
development of lung cancer which played a role in the 
veteran's death, and that arteriosclerosis and carcinoma of 
the lung were reported many years after service.  The Board 
concluded, as a matter of law, that arteriosclerosis and 
carcinoma of the lung were not incurred in or aggravated 
during active service nor did they become manifest to a 
degree of 10 percent within one year following separation 
from service; that carcinoma of the lung was not incurred as 
a result of exposure to ionizing radiation in service; and 
that a service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  

By a June 1992 letter the RO advised the appellant that she 
might be eligible to have her claim readjudicated under 
certain limited circumstances as a result of a judgment 
entered in National Association of Radiation Survivors (NARS) 
v. Derwinski, 782 F. Supp. 1392 (N.D. Cal.1992).  The 
appellant requested, in response, that the RO determine if 
she was eligible for such readjudication.  The RO in August 
1992 informed the appellant that she was entitled to 
readjudication, but was required to employ the assistance of 
an attorney.  A formal request for readjudication was 
submitted by the appellant's attorney in December 1992.  The 
appellant's claim was readjudicated in January 1993.  The 
appellant was informed in February 1993 that the claim 
remained disallowed.  The veteran's representative filed a 
notice of disagreement to that determination, the RO issued a 
statement of the case in July 1993, and a VA Form 9 appeal 
was filed in August 1993. 

Meanwhile, in November 1992, the U.S. Court of Appeals for 
the Ninth Circuit reversed the District Court's decision in 
the NARS case.  In July 1993, VA suspended the readjudication 
process that was implemented pursuant the District Court's 
order.  In December 1993, the United States Supreme Court 
denied the NARS plaintiffs' petition for certiorari, 
nullifying the District Court's judgment ordering 
readjudication.  NARS v. Derwinski, 782 F. Supp. 1392 N. D. 
Cal 1992), rev'd 994 F.2d 583 (9th Cir. 1992), cert. denied, 
114 S.Ct 634 (1993).  In view of this, in addition to the 
perceived need for addition development, the Board remanded 
the appellant's case to the RO in June 1995.  

In September 1995, the RO informed the appellant that, to 
reopen her claim, she should submit new and material 
evidence.  The appellant submitted evidence in 1996 and, in 
October 1996, the RO notified the appellant that the evidence 
was not new and material, and did not reopen the claim.  

The question now before the Board is the limited question of 
whether the appellant has submitted new and material evidence 
to reopen her previously-denied claim.  To reopen a finally 
denied claim, a claimant must submit new and material 
evidence.  38 U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In the appellant's case, the RO, in essence, did not to 
reopen the appellant's claim for service connection for the 
cause of the veteran's death as it did not find that the 
appellant submitted new and material evidence.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  Judicial 
interpretation of the law has construed the provisions of 
38 U.S.C.A. §§ 5108 and 7104 to require the Board itself to 
determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate and 
issues going to the merits of the claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Likewise, VA O.G.C. 
Prec. 05-92, 57 Fed Reg. 49744 (1992) provides that the Board 
has the authority to determine on a de novo basis whether a 
claim has been properly reopened.

The Board has reviewed the evidence received into the record 
since the 1991 Board decision and finds that no new and 
material evidence has been received to reopen the claim for 
service connection for the cause of the veteran's death.  

In general, for the purpose of determining whether evidence 
is new and material, the credibility of the evidence is 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) has 
placed some limitation on this presumption of credibility in 
cases in which a physician relied upon the appellant's 
account of his medical history and service background, 
recitations which had already been rejected by the previous 
decision of the agency of original jurisdiction.  The Court 
has held that such history articulated by the appellant has 
no probative value and hence cannot be considered material 
for the purpose of reopening the veteran's claim.  Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993).  

Moreover, the veteran is advised that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by the examiner, does not 
constitute "competent evidence".  Such evidence cannot 
enjoy the presumption of truthfulness accorded by Justus as 
to the determination of new and material evidence for the 
purpose of reopening a claim.  This is true because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  

In the appellant's case, most of the evidence received into 
the record since the August 1991 Board decision consists of 
duplicate copies of evidence reviewed in the prior Board 
determination.  This evidence is not new.  The appellant has 
also provided testimony at hearings before the Board, in 
which she essentially reiterates the contentions previously 
considered and rejected in the prior denial of benefits.  
This evidence is cumulative and is, therefore, likewise not 
new.  See Reonal, supra.  

The appellant has also submitted some evidence not previously 
considered, specifically, photocopies of articles containing 
general information concerning radiation-related diseases.  
These articles fail to provided the specific information 
needed to link the cause of the veteran's death to injury or 
disease incurred during his active service, including 
exposure to ionizing radiation during his military service.  
The articles therefore cannot be considered material evidence 
sufficient to reopen the claim.  Cornele v. Brown, 6 Vet. 
App. 59 (1993).  Hence, new and material evidence has not 
been presented or secured to reopen the claim for service 
connection for the cause of the veteran's death.  


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for the cause of the veteran's 
death.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

